Citation Nr: 1645179	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1966 to November 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Columbia, South Carolina, Regional Office (RO). In May 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2014, the Board remanded the issue to the RO for additional action.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed in Korea.

2.  Coronary artery disease, status-post myocardial infarction and stent, with right forearm compartment syndrome was caused by active service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, status-post myocardial infarction and stent, with right forearm compartment syndrome have been met. 38 U.S.C.A. §§ 1110, 1116, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active service, certain diseases, to include ischemic heart disease, shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). A veteran who served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

Due consideration must be given to the places, types, and circumstances of such veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. §§ 1154 (a). The veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

Military personnel records indicate that the Veteran served in Korea from February 1968 to February 1969. A September 2010 VA treatment record states that the Veteran had a diagnosis of coronary artery disease, status-post myocardial infarction and stent. An October 2010 VA treatment record states that the Veteran had a diagnosis of coronary artery disease compartment syndrome of the right forearm. 

The history of the Veteran's unit documents that they were located at Camp Knox, approximately 9 miles from the Korean DMZ and that they conducted field training at Camp Saint Barbara, approximately 11 miles from the DMZ. In December 2010, October 2011, and May 2012 statements, the Veteran wrote that, while in Korea, he was detailed to fill sandbags for bunkers being dug along the DMZ and to assist in the building of the defensive line. He wrote that he was assigned to guard duty along the DMZ and that he used herbicides to clear vegetation along the fences so Korean infiltrators could be detected, to clear areas for building the bunkers, and to expand the fields of fire.

In January 2011, the Veteran submitted a written statement from a Field Artillery Captain who was assigned to his unit from January to December 1968. The Captain wrote that their unit operated throughout the western sector of the DMZ and that although their unit was "was located in reserve south of the Second Infantry Division, my unit was positioned well forward in the Second Division Area to provide general support and reinforcing fires well into the DMZ and North Korea when necessary." He wrote that the Veteran was regularly assigned to guard duty and to two specific operations that exposed him to herbicides. The Captain indicated that liquid herbicides were used by the Veteran to clear vegetation. In September 2011, the Veteran submitted a written statement from a fellow servicemember who served with the Veteran in Korea from April 1968 to January 1969. He also wrote about the two operations during which the Veteran was exposed to herbicides.  

At his May 2012 Board hearing, the Veteran's testimony reiterated the information conveyed in his written statements and the statements written by his fellow servicemembers.

The Veteran's written statements, hearing testimony, and the lay statements submitted by fellow servicemembers provide credible evidence that the Veteran was exposed to herbicides while serving in Korea. The Veteran's service record is consistent with service that would have placed him along the Korean DMZ. See 38 U.S.C.A. §§ 1154 (a). The Veteran has diagnoses of coronary artery disease, status-post myocardial infarction and stent, with right forearm compartment syndrome. The Veteran's disorder is presumed to be service connected as a result of his exposure to herbicides; there is no evidence in this case which serves to rebut this presumption. Therefore, service connection is warranted and the claim is granted.
ORDER

Service connection for coronary artery disease, status-post myocardial infarction and stent, with right forearm compartment syndrome is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


